Citation Nr: 0829252	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  95-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1959 to March 1960. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 1995 and January 1997 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The appeal was consolidated between claims for service 
connection for mental depression, and for PTSD, by the Board 
in its prior decision and remand of November 2004.  The Board 
remanded the case again in March 2007 for additional 
development, to include resolving problems with the veteran's 
mailing address of record and scheduling a medical 
examination, and the case now returns for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Following the issuance of the Board's March 2007 remand, the 
AMC forwarded to the Board an SSOC (Supplemental Statement of 
the Case) Notice Response in which the veteran indicated that 
she had more information or evidence to submit in support of 
her appeal, and requested 60 days in which to do so.  The AMC 
then wrote to the veteran in June 2007, with a copy to her 
representative, including extensive information as to the 
types of information she could submit in support of the claim 
for service connection for PTSD. 

In October 2007, the AMC wrote the veteran to advise that she 
would soon be scheduled for an examination at a nearby VA 
facility.  At the same time, he AMC issued a request for the 
examination to the VA Medical Center (VAMC) in Tucson, AZ.  
The request contained language from the Board's remand, 
including for the examiner "to determine the correct 
diagnosis, onset, and etiology of any psychiatric disorder 
now indicated, and to determine whether the diagnostic 
criteria for PTSD are satisfied." 

The veteran reported for her VA psychiatric examination in 
December 2007.  The examiner provided a detailed and thorough 
report as to the veteran's personal and clinical history, and 
her diagnoses.  Although the examiner assessed that PTSD was 
not present, he did diagnose a generalized anxiety disorder, 
as well as a borderline personality disorder, and indicated 
that the veteran had reported "experiencing difficulties 
with psychiatric symptoms as a child."  Thus, the examiner 
satisfied our remand as to the PTSD issue, but not as to the 
non-PTSD psychiatric disability(ies), because the non-PTSD 
disorders require a nexus opinion as to whether any pre-
existed service and was aggravated in service, or whether any 
originated in service.  Regrettably, therefore, the Board 
must remand for an addendum from the VA examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998), holding that, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. 

Because the AMC was still concerned about the veteran's 
correct address, it mailed another evidence development 
letter to an alternative address in the file, with a copy to 
her representative, in February 2008.  No further response 
was received, and more than a year has transpired since the 
veteran indicated that she had more evidence to submit and 
asked for 60 days to submit it.

The AMC then issued an SSOC to the veteran and her 
representative in June 2008, and returned the case to the 
Board.  An Informal Hearing Presentation submitted to the 
Board by the representative in August 2008 expressed support 
for the veteran's claim, but acknowledged that she had not 
submitted any more evidence.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  To ensure that current findings are 
considered, obtain for the claims file the 
records of any VA psychiatric treatment of the 
veteran provided in 2007 and 2008.

2.  Thereafter, if he is available, request an 
examination report addendum from the physician 
who conducted the December 2007 VA 
examination.  The claims file, to include a 
copy of this Remand, must be made available to 
the examiner.  If the physician who conducted 
the December 2007 examination is not 
available, the RO should request that another 
psychiatrist review the veteran's claims file.

a.  The examiner should specifically state 
whether there is clear and unmistakable 
evidence that the veteran had a 
psychiatric disorder when she entered 
active service in July 1959, with the 
rationale for any such conclusion set out 
in the report.

b.  If the examiner finds that there is 
clear and unmistakable evidence that the 
veteran had a psychiatric disorder upon 
entering service, the examiner should 
specifically state whether there is clear 
and unmistakable evidence that the 
veteran's pre-existing psychiatric 
disorder was not aggravated during 
service.

c.  If the examiner finds that there is 
not clear and unmistakable evidence that 
the veteran had a psychiatric disorder 
upon entering service, the examiner should 
specifically state whether it is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed psychiatric disorder 
is causally or etiologically related to 
her active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.  Note:  The determination of whether 
there is "clear and unmistakable 
evidence" that a disorder existed prior 
to service should be based upon thorough 
analysis of the evidentiary showing and 
careful correlation of all material facts, 
with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and 
character of the particular disorder or 
residuals thereof.

e.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all the requested development has been 
completed in full.  If the examiner does not 
satisfactorily address the questions posed, or 
isunavailable to do so, then a further VA 
examination should be undertaken to address 
these remand instructions.  

4.  Then, readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  If 
this claim is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with an SSOC 
and afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


